Citation Nr: 1441001	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-02 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

This matter comes on appeal before the Board of Veterans' Appeals (Board) from August 2009 and August 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The initial claim was brought by R.B.B. (claimant), who alleged that he served with the United States Armed Forces in the Far East (USAFFE) during World War II.  Specifically, that he served as a recognized guerrilla with the Philippine Commonwealth Army from October 1944 to May 1945.  He died in August 2009.  

The Appellant, the claimant's surviving spouse, submitted an appeal for accrued benefits in May 2010, which was construed as request to be substituted in the appeal.  The Board finds that an August 2010 decision, which denied the Appellant's claim under the Filipino Veterans Equity Compensation Fund, was also an implicit grant of the substitution request.  Accordingly, the Appellant has been substituted for the claimant for purposes of adjudicating the claim to completion.  See 38 U.S.C.A. § 5121A (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).  


FINDING OF FACT

The service department has certified that the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The Appellant is not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA does not apply to the Appellant's claim seeking compensation from the Filipino Veterans Equity Compensation Fund.  As will be explained below, the claim must be denied as a matter of law because the undisputed facts, when applied to the controlling law and regulations, render the Appellant ineligible for the claimed benefit.  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the questions are limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (1999); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 

In addition, VA's General Counsel has held that there is no duty to notify a claimant where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. 
See VAOPGCPREC 5-2004. 

In the instant case, there is no legal entitlement to the benefit claimed (Filipino Veterans Equity compensation benefits) because the claimant did not have recognized qualifying active military service.  Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any VCAA notice or assistance deficiencies are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Filipino Veterans Equity Compensation

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens. 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. Section 1002(j)(2) also provides that VA will administer its provisions in a manner consistent with VA law except to the extent otherwise provided in the statute. 

In July 2009, the National Personnel Records Center (NPRC) provided verification by the service department, showing that the claimant, R.B.B., had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 

The Appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge from the United States Armed Forces for purposes of establishing entitlement to VA benefits in accordance with 38 C.F.R. § 3.203(a)(1).  Instead the following documents have been submitted to the record: (1) A statement from the claimant alleging service as a recognized guerrilla from October 1944 to May 1945; (2) Certification from the Republic of the Philippines Department of National Defense, Assistant Adjutant General; (3) Affidavit from F. G.; (4) Certification from the Republic of the Philippines, Department of National Defense records officer; (5) Individual Reservist's Data Sheet; (6) a Philippine Veterans Affairs Office, Application for Pension for the surviving spouse; (7) Armed Forces of the Philippines, Guerilla Verification Slip; (8) Certification from the Philippines Veterans Administration; (9) and a copy of the Revised Recognized Guerilla Roster received in response to the RO's request for a Form 23 Processing Affidavit from the Noncurrent Records Division, Office of the Adjutant General (the requested Form 23 Processing Affidavit was not available).  

While certifications from the Republic of the Philippines Department of National Defense, the Armed Forces of the Philippines, and the Philippines Veterans Administration, and a copy of the Revised Recognized Guerilla Roster indicate that the claimant served as a recognized guerrilla from October 1944 to May 1945, and an affidavit from F. G. indicates, alternately, that he served as a guerrilla under his unit from June 1942 to October 1944, these documents fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service as they are not official documents of the appropriate United States service department.  As such, these documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.  The Board finds that other evidence listed above does not tend to verify the claimant's alleged service with the USAFFE during World War II.  

In September 2010, after reviewing additional evidence submitted by the Appellant, the NPRC provided additional verification by the service department, showing that no change was warranted in the prior negative service certification and responses.  After providing the NPRC with information from the Reconstructed Guerrilla Roster, further responses from the NPRC in November 2013 and December 2013 continue to show that no change was warranted in the prior negative certification.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) (recertification with evidence of erroneous spelling of name); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (recertification when there is newly received relevant evidence since the negative certification). 

The NPRC has certified that the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The Appellant asserts that VA relied on findings provided by the NPRC, but not on affidavits, rosters, and certifications submitted by the claimant and Appellant.  The Board finds, however, that verification from the NPRC and the service department is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  The proper course for the Appellant, who believes there is a reason to dispute the report of the service department or the content of military records is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records. 

Based upon the record in this case, the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  He may not, therefore, be considered a Veteran for the purpose of establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  Accordingly, the Appellant has not established legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




	
(CONTINUED ON NEXT PAGE)



ORDER

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is denied.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


